Title: From James Madison to William Pinkney, 25 November 1808
From: Madison, James
To: Pinkney, William



Dear Sir
Novr. 25, 1808

I wrote two short private letters by the British Packet, which sailed from N. York on the 17th.  They were accompanied by sundry printed documents and newspapers.  You will now receive a continuation of them with a few additional copies of the Documents.
Among the papers now forwarded are a number of copies of a Report on our foreign Relations made to the H. of Reps. by a Committee on that subject.  You will observe that submission to the B. & F. Edicts is scouted, and that a partial or armed commerce being also for the clearest reasons thrown aside, the only option presented is between non-intercourse (including the Embargo) and war.  For the present, the former seems likely to be preferred, but with a contemplation of the latter, as preferable to an indefinite abandonment of the Ocean.  The Senate are engaged in a motion to repeal the Embargo, without substituting any thing for it.  No doubt is entertained that the motion will receive a crushing negation.  As soon as this point is decided, the Senate will probably go to work to make the Embargo proof agst. the frauds which have evaded it, which can be done with an effect, little apprehended abroad.  How long a suspension of commerce will be protracted, rather than resort to war is uncertain.  Perhaps Congs. may authorize the P. to issue letters of Marque & reprisal during their recess, in case either of the Belligerents should revoke its edicts, agst. the other persisting in its present career.  This would be new ground, on which either might consistently, meet the U. S: Canning himself, if he was as much of a Statesman as he is a BellEsprit elegant wit, and had less of his Upstart arrogance, might not be indisposed to avail himself of such an opening.  His letter of Septr 23d. has produced great disgust & indignation, and instead of dividing, as was absurdly aimed at, will have the contrary effect, of stunning the partizans of England, and of uniting more closely all who feel for the honor and rights of their Country.  From the terms of the Reported resolution, you will observe, that the present non-importation Act, & exclusion of B. Ships of War, are extended to France.  Should an Act pass having the same import; it will be, in one sense equivalent to a repeal of those measures as to G. B: and may, if she pleases, be viewed in that light, and made the occasion of certain advances on her part. 
As I send a number of copies of the Documents laid before Congs. and of the Report of the Come.: I wish you wd. be so good as to forward a few of each, if opps. can be found, both to Genl. Armstrong & Mr. Erving.  Yrs. with great esteem & regard
James Madison
